EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard M. Klein on 9/13/2021.
The application has been amended as follows: 

Claim 36 (line 1)
A non-transitory computer-readable storage medium, comprising

Allowable Subject Matter
Claims 1-11, 16, 26, 33, 36-41 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a data transmission method and display device comprising a target driving chip, receiving state data by an in-cell touch display panel to reflect a working state of te in-cell touch display panel and including touch data, sending return data to a controller including state data.
However, none of the cited prior art or any other discloses the working mode data of the target driving chip is included in the return data, wherein the working mode data is configured to indicate a working mode of the target driving chip, the working mode is configured to indicate a current data processing rate of the target driving chip and comprises a low and high-speed working modes with respectively low and high 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622